Case 20-40349-elm11 Doc 280 Filed 06/08/20                     Entered 06/08/20 16:48:22         Page 1 of 8



 LOEB & LOEB LLP                                         FORSHEY & PROSTOK, LLP
 Bernard R. Given II                                     Jeff Prostok
 State Bar No. 07990180                                  State Bar No. 16352500
 10100 Santa Monica Blvd., Suite 2200                    Lynda Lankford
 Los Angeles, CA 90067-4120                              State Bar No. 11935020
 Tel: 310-282-2000                                       777 Main Street, Suite 1290
 Fax: 310-282-2200                                       Fort Worth, TX 76012
 Email: bgiven@loeb.com                                  Tel: 817-877-8855
                                                         Fax: 817-877-4151
 Counsel to the Debtor                                   Email: jprostok@forsheyprostok.com
 and Debtor-in-Possession                                         llankford@forsheyprostok.com

                                                         Counsel to the Debtor
                                                         and Debtor-in-Possession


                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

                                                               §
In re:                                                         § Chapter 11
                                                               §
EVENTIDE CREDIT ACQUISITIONS, LLC,                             § Case No. 20-40349-elm11
                                                               §
                                  Debtor.                      §
                                                               §
                                    §
EVENTIDE CREDIT ACQUISITIONS, LLC,  § Adv. Proc. No. 20-04030-elm
                                    §
                      Plaintiff,    §
                                    §
                      v.            §
                                    §
BIG PICTURE LOANS, LLC, ASCENSION
                                    §
TECHNOLOGIES, LLC, and TRIBAL
                                    §   HEARING DATE:
ECONOMIC DEVELOPMENT HOLDINGS, LLC,
                                    §   June 11, 2020 at 9:30 a.m.
                      Defendants.   §



                DEBTOR’S WITNESS AND EXHIBIT LIST IN CONNECTION
                      WITH HEARINGS SET FOR JUNE 11, 2020

TO THE HONORABLE EDWARD L. MORRIS, UNITED STATES BANKRUPTCY JUDGE:

         Eventide Credit Acquisitions, LLC (the “Plaintiff” or “Debtor”) files this Witness and

Exhibit List in connection with the hearings scheduled for June 11, 2020 at 9:30 a.m. on (i)


Debtor’s Witness and Exhibit List for June 11, 2020 Hearings                                 Page 1
Case 20-40349-elm11 Doc 280 Filed 06/08/20                     Entered 06/08/20 16:48:22   Page 2 of 8




Debtor’s Application Pursuant to 11 U.S.C. § 327(e) for Order Authorizing Retention and

Employment of Special Counsel, Armstrong Teasdale LLP, Nunc Pro Tunc to Petition Date

[Docket No. 120] and (ii) Plaintiff’s Motion for a Preliminary Injunction [ADV. 20-4030; Docket

No. 3].

                                                WITNESSES

          1.     Drew McManigle, CRO and Manager

          2.     Matt Martorello, President

          3.     Justin Martorello

          4.     Richard L. Scheff

          5.     Any person in the courtroom.

          6.     Any witness listed or called by any other party.

          7.     Any witness necessary to authenticate a document.

          8.     Any witness necessary to rebut and/or impeach the testimony of a witness called
                 or designated by any other party.


                                                 EXHIBITS

 No.                              Exhibit                               Offered    Admitted     Refused

 1.        Schedules [Docket No. 75]
 2.        Statement of Financial Affairs [Docket No. 76]
 3.        Claims Register – In re Eventide Credit
           Acquisitions, LLC, Case No. 20-40349-elm11
 4.        Monthly Operating Report for April 2020
           [Docket No. 159]
 5.        Docket – In re Eventide Credit Acquisitions, LLC,
           Case No. 20-40349-elm11
 6.        Docket – Eventide Credit Acquisitions, LLC v.
           Galloway et al., ADV No. 20-04008-elm




Debtor’s Witness and Exhibit List for June 11, 2020 Hearings                           Page 2
Case 20-40349-elm11 Doc 280 Filed 06/08/20                     Entered 06/08/20 16:48:22   Page 3 of 8




 No.                              Exhibit                               Offered    Admitted     Refused

 7.      Docket – Eventide Credit Acquisitions, LLC v.
         Big Picture Loans, LLC, et al. ADV No. 20-
         04014-elm
 8.      Docket – Eventide Credit Acquisitions, LLC v.
         Big Picture Loans, LLC, et al., ADV No. 20-
         04030-elm
 9.      Debtor’s Motion for Entry of Interim and Final
         Orders Pursuant to 11 U.S.C. §§ 105, 362, 363,
         364, and 507, Bankruptcy Rules 2002, 4001,
         6004, and 9014, (i) Authorizing the Debtor-in-
         Possession to Obtain Postpetition Financing, (ii)
         Granting Liens and Providing Administrative
         Expense Status, and (iii) Granting Related Relief
         [Docket No. 153]
 10.     First Interim Application of Cole Schotz P.C., as
         Counsel to the Official Committee of Unsecured
         Creditors, for Allowance of Compensation and
         Reimbursement of Expenses for Services
         Rendered During the Period from February 7,
         2020 through April 30, 2020 [Docket No. 158]
 11.     Secured Promissory Note, dated January 26, 2016
 12.     Loan and Security Agreement, executed on
         October 7, 2015
 13.     Parental Guarantee and Sovereign Immunity
         Waiver, effective as of October 7, 2015
 14.     Agreement and Plan of Merger, executed on
         September 14, 2015
 15.     Rosette Opinion Letter
 16.     Email from Toby Gerber to Barney Givens dated
         February 25, 2020
 17.     Committee’s Demand to Pursue Avoidance
         Actions dated May 11, 2020




Debtor’s Witness and Exhibit List for June 11, 2020 Hearings                           Page 3
Case 20-40349-elm11 Doc 280 Filed 06/08/20                     Entered 06/08/20 16:48:22   Page 4 of 8




 No.                              Exhibit                               Offered    Admitted     Refused

 18.     Motion for Consolidation and Memorandum in
         Support in the following cases: Lula Williams, et
         al., v. Big Picture Loans, LLC, et al., Civil Action
         No. 3:17cv461 (ECF No. 660, 661); Renee
         Galloway, et al. v. Big Picture Loans, LLC, et al.,
         Civil Action No. 3:18cv406 (ECF No. 361, 362)
         and Renee Galloway, et al. v. Justin Martorello,
         et al., Civil Action No. 3:19cv314 (ECF No. 313,
         314) in the U.S. District Court of the Eastern
         District of VA, Richmond Division
 19.     Plaintiffs’ Opposition to Defendants’ Motion for
         Consolidation in the U.S. District Court of the
         Eastern District of VA, Richmond Division
 20.     Order Denying Motion for Consolidation and
         Memorandum Opinion by Judge Robert E. Payne
         in the following cases: Lula Williams, et al., v.
         Big Picture Loans, LLC, et al., Civil Action No.
         3:17cv461 (ECF No. 711, 710); Renee Galloway,
         et al. v. Big Picture Loans, LLC, et al., Civil
         Action No. 3:18cv406 (ECF No. 374, 373) and
         Renee Galloway, et al. v. Justin Martorello, et al.,
         Civil Action No. 3:19cv314 (ECF No. 331, 330)
         in the U.S. District Court of the Eastern District
         of VA, Richmond Division
 21.     Summary of Pending Actions
 22.     Eventide Credit Acquisitions, LLC Operating
         Agreement
 23.     Williams v. Big Picture Loans, LLC, 929 F.3d
         170 (4th Cir. 2019)
 24.     Deposition of Lula Williams dated October 4,
         2018
 25.     Deposition of Gloria Turnage dated October 4,
         2018
 26.     Notice of Deposition of Lula Williams
 27.     Notice of Deposition of Gloria Turnage
 28.     Schedule of Note Payments and Distributions
 29.     Sample Debtor’s Objection to Claim No. ___
         filed by [Consumer Borrower]



Debtor’s Witness and Exhibit List for June 11, 2020 Hearings                           Page 4
Case 20-40349-elm11 Doc 280 Filed 06/08/20                     Entered 06/08/20 16:48:22   Page 5 of 8




 No.                              Exhibit                               Offered    Admitted     Refused

 30.     Sample Objection of Matt Martorello to
         [Consumer Borrower’s] Proof of Claim
 31.     Proposed Scheduling Order for Claim Objections

    Williams et al. v. Big Picture Loans, LLC et al., No. 3:17-cv-461 (E.D. Va.) (“Williams I”)
 32.     Class Action Complaint [Docket No. 1]
 33.     Matt Martorello’s Answer and Affirmative
         Defenses to Plaintiffs’ Complaint [Docket No.
         35]

       Galloway et al. v. Big Picture Loans, LLC et al., 3:18-cv-406 (E.D. Va.) (“Galloway I”)
 34.     Class Action Complaint (Amended) [Docket No.
         30]
 35.     Matt Martorello’s Answer and Affirmative
         Defenses to Plaintiffs’ First Amended Class
         Action Complaint [Docket No. 62]

               Smith et al. v. Martorello et al., 3:18-cv-01651-AC (D. Oreg.) (“Smith”)
 36.     First Amended Class Action Allegation
         Complaint [Docket No. 100]
 37.     Defendant Matt Martorello’s Motion to Dismiss
         Plaintiff’s First Amended Complaint [Docket No.
         106]

          Duggan et al. v. Martorello et al., No. 1:18-cv-12277-jgd (D. Mass.) (“Duggan”)
 38.     Second Amended Class Action Complaint
         [Docket No. 118]
 39.     Matt Martorello’s Motion to Dismiss Plaintiff’s
         Second Amended Class Action Complaint
         [Docket No. 124]
 40.     Memorandum in Support of Matt Martorello’s
         Motion to Dismiss Plaintiff’s Second Amended
         Class Action Complaint [Docket No. 125]

             Williams et al. v. Microbilt et al., No. 3:19-cv-85 (E.D. Va.) (“Williams II”)
 41.     Complaint [Docket No. 1]
 42.     Matt Martorello’s Answer and Affirmative
         Defenses to Plaintiffs’ Complaint [Docket No.
         64]


Debtor’s Witness and Exhibit List for June 11, 2020 Hearings                           Page 5
Case 20-40349-elm11 Doc 280 Filed 06/08/20                     Entered 06/08/20 16:48:22   Page 6 of 8




 No.                              Exhibit                               Offered    Admitted     Refused

         Galloway et al. v. Martorello et al., 3:19-cv-00314-rep (E.D. Va.) (“Galloway II”)
 43.     Class Action Complaint [Docket No. 1]
 44.     Eventide Credit Acquisitions, LLC, Gallant
         Capital, LLC and Liont, LLC’s Memorandum in
         Support of Motion to Dismiss Plaintiffs’
         Complaint Pursuant to Fed. R. Civ. P. 12(b)(2),
         (6) and (7) [Docket No. 99]
 45.     Eventide Credit Acquisitions LLC’s Answer and
         Affirmative Defenses to Plaintiffs’’ Complaint
         [Docket No. 108]
 46.     Gallant Capital LLC’s Answer and Affirmative
         Defenses to Plaintiffs’ Complaint [Docket No.
         109]
 47.     Liont LLC’s Answer and Affirmative Defenses to
         Plaintiffs’ Complaint [Docket No. 110]

              Galloway et al. v. Williams et al., 3:19-cv-470 (E.D. Va.) (“Galloway III”)
 48.     Class Action Settlement Agreement and Release
         [Docket No. 18]
 49.     Memorandum in Support of Eventide Credit
         Acquisitions, LLC’s Motion to Intervene
         Pursuant to Fed. R. Civ. P. 24(a) [Docket No. 43]
 50.     Preliminary Approval Order [Docket No. 65]

                                         ADDITIONAL EXHIBITS
 51.     Williams & Galloway Plaintiffs’ Motion to
         Withdraw their Motion to Transfer of Actions to
         the Eastern District of Virginia and for
         Consolidation Pursuant to 28 U.S.C. § 1407
 52.     Order Denying Plaintiffs’ Motion for Leave to
         File an Amended Complaint
 53.     Appointment of the Official Unsecured Creditors’
         Committee [Docket No. 14]




Debtor’s Witness and Exhibit List for June 11, 2020 Hearings                           Page 6
Case 20-40349-elm11 Doc 280 Filed 06/08/20                     Entered 06/08/20 16:48:22        Page 7 of 8




 No.                              Exhibit                                 Offered        Admitted     Refused

 54.     Debtor’s Application Pursuant to 11 U.S.C. §
         327(e) for Order Authorizing Retention and
         Employment of Special Counsel, Armstrong
         Teasdale LLP, Nunc Pro Tunc to Petition Date
         including Declaration of Richard L. Scheff and
         Disclosure Under Bankruptcy Rule 2014 [Docket
         No. 120]
         Impeachment exhibits
         Any exhibit designated or offered by any other
         party


        The Debtor reserves the right to amend or supplement this Witness and Exhibit List and

to use any witnesses or exhibits designated or called by any other party.

DATED: June 8, 2020.                                           Respectfully submitted,

                                                               /s/ Jeff P. Prostok
                                                               Jeff P. Prostok
                                                               State Bar No. 16352500
                                                               Lynda Lankford
                                                               State Bar No. 11935020
                                                               FORSHEY & PROSTOK LLP
                                                               777 Main St., Suite 1290
                                                               Fort Worth, TX 76102
                                                               Telephone: (817) 877-8855
                                                               Facsimile: (817) 877-4151
                                                               jprostok@forsheyprostok.com
                                                               llankford@forsheyprostok.com

                                                               COUNSEL FOR THE DEBTOR AND
                                                               DEBTOR-IN-POSSESSION

                                                               and

                                                               LOEB & LOEB LLP
                                                               Bernard R. Given II
                                                               State Bar No. 07990180
                                                               10100 Santa Monica Blvd., Suite 2200
                                                               Los Angeles, CA 90067-4120
                                                               Tel: 310-282-2000
                                                               Fax: 310-282-2200


Debtor’s Witness and Exhibit List for June 11, 2020 Hearings                                 Page 7
Case 20-40349-elm11 Doc 280 Filed 06/08/20                               Entered 06/08/20 16:48:22                   Page 8 of 8




                                                                        Email: bgiven@loeb.com

                                                                        COUNSEL FOR THE DEBTOR AND
                                                                        DEBTOR-IN-POSSESSION


                                            CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was served upon all
parties receiving electronic notice via the Court’s CM/ECF system and via email to the parties
listed below on June 8, 2020 including all exhibits.

Toby L. Gerger                                                          Gary H. Leibowitz
Scott P. Drake                                                          Michael D. Warner
Nick Hendrix                                                            Benjamin L. Wallen
Steve Peirce                                                            COLE SCHOTZ PC
NORTON ROSE FULBRIGHT US LLP                                            gleibowitz@coleschotz.com
Toby.gerber@nortonrosefulbright.com                                     mwarner@coleschotz.com
Scott.drake@nortonrosefulbright.com                                     bwallen@coleschotz.com
Nick.hendrix@nortonrosefulbright.com
Steve.peirce@nortonrosefulbright.com                                    Counsel to the Official Committee of
                                                                        Unsecured Creditors
-and-

Justin Gray
Anna M. Bruty
ROSETTE, LLP
jgray@rosettelaw.com
abruty@rosettelaw.com

Attorneys for Big Picture Loans, Ascension
Technologies, LLC and Tribal Economic
Development Holdings, LLC


                                                                        /s/ Jeff P. Prostok
                                                                        Jeff P. Prostok
L:\JPROSTOK\Eventide Credit Acquisitions, LLC (C11) #6075\20-04030 (Eventide v Big Picture)\W&E List - June 11, 2020.docx




Debtor’s Witness and Exhibit List for June 11, 2020 Hearings                                                     Page 8
